DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
The examiner notes that claim 14 recites in part, “substantially no fluid flow between the inlet section (3) and the outlet section (4)” (emphasis added) and that such a limitation can raise a question of whether the claim scope is definite or not under 35 U.S.C. 112(b) in accordance with MPEP § 2173.05(b), Sec. III, Part D. However, in light of Applicant’s as-filed specification ¶ 34 which clearly sets forth the scope of the meaning of “substantially no fluid flow” (i.e. there may be a small flow due to the movement of the rotor but no liquid flow is intentionally flowing through the flow measuring device), the claim scope is rendered definite and therefore the claim is not subject to a rejection under 35 U.S.C. 112(b). 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Quan Nguyen on 8 August 2022.

The application has been amended as follows:

In the claims:

In claim 1, lines 11 and 12 have been amended in the following manner:
	characterized in that the testing device (2) is designed to set the rotor (5) in rotational motion,

In claim 13, lines 11 and 12 have been amended in the following manner:
setting the rotor (5) in rotational motion by means of a testing device (2), 

The above changes have been made to remove claim language that could potentially introduce an indefiniteness issue under 35 U.S.C. 112(b) due to the use of the word “preferably”.





Reasons for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: The prior art of record does not disclose or render obvious to the skilled artisan an arrangement of a flow measuring device with a testing device characterized in that the testing device is designed to set the rotor in rotational motion, when considered in combination with the other limitations recited in the instant claim.
In particular, while the general concept of a rotor based flow measuring device is known (see, for example, Neilson et al. US PG-PUB 2017/0138772 A1 with regard to the flowmeter 100 depicted in figs. 1A-1C as disclosed in ¶ 11 with a rotor 113, disposed between an inlet and outlet portion as depicted by at least fig. 1B and which utilizes an indicator element that may comprise a magnet as further disclosed in ¶ 21 as well as Da Pont et al. US PG-PUB 2012/0271567 A1 with regard to the flowmeter device of element 1 as depicted in fig. 1 and disclosed in ¶ 17 which also includes at least a rotor 3, disclosed as an impeller in ¶ 17 disposed between an inlet and outlet of a flow and which utilizes an indicator element 5 as depicted in fig. 1 that may comprise a Hall effect or similar sensor as disclosed in ¶ 19 and 20), there does not appear to be a disclosure in the prior art of record nor an obvious combination of said art that would arrive at Applicant’s claimed invention as laid forth by claim 1 which specifically requires that the testing device component is designed to set the rotor in rotational motion (which must be a distinct element from the indicator elements and measuring elements because these are recited elsewhere in the claim). This is contrary to the typical operation of such rotor/impeller based flow meter devices because the flow of the measured fluid itself is ordinarily relied upon to create such rotational motion in the rotor (see, for example, the aforementioned prior art documents which describe this phenomenon in Neilson et al. US PG-PUB 2017/0138772 A1 ¶ 21 which discloses that the fluid rotates the rotor about a shaft as well as Da Pont et al. US PG-PUB 2012/0271567 A1 ¶ 17 which discloses that the bladed impeller or turbine element are mounted in a conduit so as to be driven in rotation by the flow of the fluid). Nowhere in the cited prior art of record does there appear to be a separate testing device that is designed to set the rotor in rotational motion when considered in conjunction with the other limitations recited in the instant claim.

As to claim 13: The claim is drawn to a method as opposed to the device of claim 1 but recites largely the same features and in particular recites the same feature of the rotor being set into rotational motion by means of a testing device. Accordingly, the claim 13 is also indicated allowable for reasons largely similar to claim 1 above but not repeated herein for brevity.

As to claims 2-12 and 14-15: Each of said claims depends ultimately from one of claims 1 or 13 and accordingly each is also indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/RANDY W GIBSON/Primary Examiner, Art Unit 2856